Citation Nr: 1725892	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-37 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for cervical spine disability.

2. Entitlement to service connection for right hip disability.

3. Entitlement to service connection for bilateral knee disability.

4. Entitlement to a disability rating in excess of 10 percent disabling for right ankle disability.

5. Entitlement to a compensable disability rating for bilateral hearing loss.

(The issue of entitlement to service connection for otitis infection with Eustachian tube dysfunction is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Joseph Whitcomb, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to September 1996, September 2001 to September 2002, and from October 2002 to March 2003.  The Veteran also served in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, a September 2015 rating decision granted service connection for left hip femoracetabular impingement (claimed as left hip pain).  Therefore, as the RO granted the benefit sought on appeal, that issue is no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).

In August 2016, the Veteran testified at a Board videoconference hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.  

The Board notes that the Veteran testified at another Board hearing in October 2010 on several matters including entitlement to an increased rating for right ankle disability and a compensable rating for bilateral hearing loss.  Following the October 2010 hearing, an October 2011 Board decision denied the right ankle and bilateral hearing loss increased rating claims as well as the Veteran's request to reopen a service connection claim for otitis infection with Eustachian tube dysfunction.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  By an Order dated in January 2013, the Court vacated the portion of the Board's October 2011 decision that denied reopening the Veteran's claim for service-connection for otitis infection with Eustachian dysfunction.  However, the parties agreed that the portion of the Board's decision denying entitlement to an initial increased rating for right ankle disability and an initial compensable rating for bilateral hearing loss should not be disturbed.  Accordingly, as the Veteran's current increased rating claims post-date the October 2011 Board decision (April 2012), and the undersigned Veterans Law Judge conducted a hearing on the current issues on appeal, a panel decision is not required.  A separate decision on the issue of service connection for otitis infection with Eustachian tube dysfunction addressed at the October 2010 hearing has been issued by the Veterans Law Judge who conducted that hearing.

The Board further notes that the Veteran's representative requested certain documents from VA, and that request was fulfilled by the Board in May 2017.

Lastly, the Board notes that in a September 2016 letter from the Veteran's private treating physician, Dr. DN opined that the Veteran had developed headaches as a result of service related activities.  The Veteran had previously asserted headaches as a symptom related to his claim for service connection for fibromyalgia.  Additionally, in September 2016 the Veteran submitted an August 2016 disability benefits questionnaire (DBQ) which provided a finding of headaches as a symptom attributable to fibromyalgia.  See September 2016 fibromyalgia DBQ.  The claim for service connection for fibromyalgia was subsequently denied in a January 2017 rating decision.  The Board additionally notes that the Veteran reported headaches during an August 2016 cervical spine DBQ; however, the physician did not attribute headaches as a diagnosis related to that claimed condition.  See September 2016 cervical spine DBQ.  If the Veteran is intending to file a separate claim for headaches either on a direct or secondary basis he is advised that a claim for benefits raised after March 24, 2015 must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  Accordingly, if the Veteran desires further action on this matter additional action on his part is necessary - namely, he must submit the proper application form to VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, however, a remand is necessary and further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A, and to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran underwent VA examinations in April 2015 for his service connection claims for cervical spine, right hip and bilateral knee disabilities.  Additionally, in April 2015 the Veteran underwent VA examinations to determine the current severity of his service-connected right ankle disability and bilateral hearing loss.  

1. Cervical Spine

During his April 2015 VA cervical spine examination, the examiner diagnosed the Veteran with a cervical strain, degenerative arthritis, and intervertebral disc syndrome.  The examiner noted STRs silent as to any indication of a cervical spine condition following an August 1995 service-related motor vehicle accident (MVA).  The examiner further noted a December 2007 work related cervical spine injury.  In addition, the examiner noted that the Veteran underwent treatment for cervical facet arthrosis which did not help the pain.  Based on the examination and after a review of the claims file, the examiner opined that the Veteran's cervical spine disability was "less likely than not (less than 50% probability)" incurred in or caused by the August 1995 MVA.  In support of her opinion the examiner found no evidence of cervical pain or pathology at the time of the in-service MVA.  Additionally, the examiner noted documentation of a work-related neck injury including a herniated disc which she found to be the proximate cause of the current cervical spine disability.  Lastly, based on the same rationale the examiner opined that it was "less likely than not (less than 50% probability)" that the cervical spine disability was proximately due to or the result of the Veteran's service-connected lumbar strain with degenerative disc disease (DDD) and left sacroiliitis.

Since the April 2015 VA examination the Veteran has asserted that his cervical spine disability was caused by wear and tear during sixteen years of active duty service including due to repeated heavy lifting of 100 pound projectile rounds, carrying heavy gear and weapons, and running repeatedly in combat boots on concrete.  

The Board notes that following the April 2015 VA examination the Veteran's chiropractor, Dr. DN, provided medical opinions supporting a relationship between the Veteran's cervical spine disability and the above mentioned in-service wear and tear.  However, the Board additionally notes that Dr. DN previously provided medical opinions in June 2010 and June 2014 linking the Veteran's cervical spine disability to the 1995 MVA.  Moreover, none of the medical opinions provided by Dr. DN have acknowledged or addressed the Veteran's December 2007 work related cervical spine injury.  Therefore, based on conflicting opinions and in consideration that the opinions provided stem from an incomplete consideration of the evidentiary record; the Board finds such opinions inadequate for the purposes of adjudicating the claim on appeal.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, in consideration of the inadequate medical opinions linking the Veteran's cervical spine disability to wear and tear during service, and in further consideration that the April 2015 VA examiner's direct service connection opinion only addressed whether the Veteran's cervical spine disability was related to the in-service MVA, the Board finds that an addendum medical opinion is necessary to address the broader issue of whether the Veteran's current cervical spine disability is etiologically related to service, including due to wear and tear. 

2. Right Hip

An April 2015 VA hip examination noted a diagnosis for bilateral femoracetabular impingement.  The Veteran reported that his right hip discomfort began recently due to accommodating symptoms related to his left hip.  Imaging studies did not reveal degenerative or traumatic arthritis; however, they did reveal bilateral femoral head productive of bony changes laterally at the head neck junction that was found to possibly predispose the Veteran to femoral acetabular impingement.  Other findings included mild eburnation of the acetabular roof and possible multicentric occipitosacral perineum versus fracture.  Based on the examination and after a review of the claims file, the examiner opined that the right hip disability was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  In making this determination the examiner noted no complaints of right hip pain at the time of the in-service MVA or in the years following the accident.  Additionally, the examiner noted that the diagnosed femoral acetabular impingement was a congenital variant with attendant acetabular spurring resulting in the Veteran's right hip impingement.  

The Board finds that the record has raised additionally theories as to service connection and another VA examination is necessary to properly adjudicate the issues on appeal.  First, the Board notes that the examiner's medical determination that the right hip disability is a congenital condition raises the issue of whether such a condition existed prior to service.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

The Board notes that the Veteran's October 1989 enlistment examination noted normal lower extremities and the Veteran denied any swollen or painful joints, arthritis or bursitis.  Thus, the presumption of soundness applies to the Veteran's claim on appeal.  Once the presumption of soundness applies, the burden of proof shifts to and remains with VA to prove both preexistence and the absence of aggravation by clear and unmistakable evidence.  Horn v. Shinseki, 25 Vet. App. 231 (2012).  Based on the foregoing, the Board finds that a VA examination is necessary to address this issue on appeal.

Second, the Board notes the VA examiner opined that the now service-connected left hip disability was proximately due to or the result of the service-connected lumbar strain, DDD and left sacroiliitis.  The examiner based her positive secondary service connection opinion on a finding that left hip pain had been noted to have responded to lumbar injections and treatment of the service-connected sacroiliitis and sacroiliac dysfunction that resulted from the in-service MVA.  Despite providing the same diagnosis for the both hips, the examiner did not provide an opinion as to secondary service connection for the right hip (the Board notes that the AOJ had asked the examiner to provide such an opinion).  Additionally, the Board notes that in August 2016 the Veteran testified during a Board hearing that his chiropractor, Dr. DN, linked his hip disability to an altered gait caused by his service-connected back disability including sciatica.  The Veteran stated that his altered gait caused him to overcompensate and overuse his right hip.  Further, in a September 2016 letter Dr. DN noted that the Veteran reported "getting right hip pain that he feels is the compensation to the left side sciatica." 

Accordingly, the Board finds that a secondary service connection issue has been raised by the record and an opinion should be obtained to determine whether the Veteran's right hip disability was aggravated during active duty service or caused and/or aggravated by a service-connected disability.  

Lastly, in October 2016, Dr. DN provided a speculative opinion that the Veteran's right hip condition "could have been related to his service in the military, where he was required to run in combat boots repetitively and lift heavy material repeatedly."  The use of equivocal language such as "could" or "may have" can render an opinion speculative.  See Bostain v. West, 11 Vet. App. 124, 127-128 (2006).  To be adequate for the purposes of a service connection claim, an opinion may not be speculative in nature.  See e.g., McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, as the VA examiner's opinion only addressed whether the Veteran's right hip disability was related to the in-service MVA, the Board finds that a medical opinion is necessary to address the broader issue of whether the Veteran's current right hip disability is etiologically related to service, including due to wear and tear.

3. Bilateral Knee

The April 2015 VA examiner diagnosed the Veteran with patellofemoral pain syndrome (PFPS).  Imaging studies did not reveal any degenerative or traumatic arthritis and other diagnostic testing was negative.  The examiner noted no injury, effusion or injections.  The Veteran reported that his left knee disability began after some back injuries with radiculitis.  He further noted an abrasion injury to the left knee following a bicycle accident during service.  The Veteran related his right knee disability as a compensatory condition.   The examiner found no history of recurrent subluxation, lateral instability or recurrent effusion.  Additionally, no history of a meniscal condition was found.  Based on the examination and after a review of the claims file, the examiner opined that the right knee disability "was less likely than not (less than 50% probability)" incurred in or caused by the in-service MVA or proximately due to or the result of his service-connected lumbar spine disability.  The examiner based her opinion on a finding that the right knee PFPS was not diagnosed around the time of the 1995 MVA and STRs were silent as to any right knee condition.  Additionally, the examiner noted that a lumbar spine disability would not cause compensatory symptoms distally in a kinetic chain that would impact the bilateral knees.  

In addition, the examiner opined that the left knee disability was "less likely than not (less than 50% probability)" caused by the July 1990 knee laceration, in-service MVA or proximately due to or the result of the service-connected lumbar spine disability.  This opinion was based on a finding that in July 1990 the Veteran sustained an abrasion injury that required no sutures.  Additionally, the examiner noted no documented follow-up or medical profile issued for the July 1990 injury.  The examiner also noted no mention of left knee pain or injury following the 1995 MVA, during a follow-up 1996 physical examination, or any subsequent examination.  Lastly, the examiner noted that the left knee condition was similar to the right knee condition of PFPS which was not due to the lumbar spine disability as noted above. 

Following the April 2015 VA examination, at an August 2016 Board hearing the Veteran testified that his bilateral disability was caused by wear and tear due to running and carrying heavy equipment during service.  The Veteran also stated that other causes of his current right knee disability included overuse due to favoring the right side due to his left knee disability.  

In a September 2016 letter, Dr. DN reported that the Veteran related his chronic knee pain to his service related activities including repeated lifting of 100 pound projectile rounds, carrying heavy gear and weapons, and running repeatedly in combat boots on concrete.  In an October 2016 letter, Dr. DN noted chronic sciatica on the left side that had attributed to postural compensation leading to muscle spasms on the right side of the body.  Dr. DN opined that the chronic conditions "could have been related to his service in the military, where he was required to run in combat boots repetitively and lift heavy material repeatedly."  Lastly, in another October 2016 letter, Dr. DN noted that the Veteran continued to have bilateral knee pain and had a positive McMurray's test, worse on the left side.  The physician noted service related incidents including a bicycle accident, running in combat boots on concrete which "could have definitely attributed to his current knee condition and ongoing pain."

As noted above, the use of equivocal language such as "could" or "may have" can render an opinion speculative.  Bostain 11 Vet. App. at 127-128 (2006).  Additionally, VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, in consideration of the inadequate medical opinion linking the Veteran's bilateral knee disability to wear and tear during service, and in further consideration that the April 2015 VA examiner's opinion as to direct service connection was narrowly limited to whether the Veteran's bilateral knee disability was related to the in-service bicycle or MVA, the Board finds that an addendum medical opinion is necessary to address the broader issue of whether the Veteran's current bilateral knee disability is etiologically related to service, including due to wear and tear. 

4. Right Ankle Disability

The Veteran underwent a VA examination in April 2015.  The examiner diagnosed the Veteran with a right ankle sprain and bursitis.  The examination included range of motion (ROM) testing for the right ankle but not for the left ankle.  Additionally, the examination report shows testing was conducted for pain with weight bearing for the right ankle but not for the left ankle.  Lastly, the examination report does not show testing for pain with non-weight bearing.  There is no indication that the Veteran has a left ankle disability.

In light of a recent United States Court of Appeals for Veterans Claims holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the April 2015 VA examination is not adequate.  Correia provided a precedential finding that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, if possible, with ROM measurements of the opposite undamaged joint (in this case, the left ankle).  Accordingly, a new VA examination is necessary to determine the current nature and severity of the Veteran's service-connected right ankle disability.




5. Bilateral Hearing Loss

The Veteran last underwent a VA examination for bilateral hearing loss in March 2015.  During the examination the Veteran's bilateral hearing loss was manifested by the following audiometric testing results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35
LEFT
35
35
35
35
40

Speech discrimination scores were 98 percent for the right ear and 96 percent for the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss which was found not to impact his ordinary conditions of daily life, including his ability to work.  

During an August 2016 Board hearing the Veteran testified that his hearing loss had worsened since his previous VA examination.  The worsening symptoms included problems hearing people if they were sitting far away and having to constantly ask people to repeat themselves.  The worsening symptoms reportedly occurred over the past year to a year-and-one-half.  Additionally, the March 2015 VA examination does not reflect the above mentioned symptoms.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Evidence of a change in the condition or allegation of worsening of the condition renders an examination inadequate for rating purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  Given the Veteran's assertion that his bilateral hearing loss has worsened, a remand is warranted for a new VA examination.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

Accordingly, the case is REMANDED for the following action:


1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, refer the Veteran's claims file to the VA examiner who provided the April 2015 VA cervical spine disability opinion.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner should provide the following opinions:

(a) Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed cervical spine disability originated in service or is otherwise etiologically related to service, to include due to wear and tear?

The examiner should consider the medical records and lay statements, and a rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

3. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature of the Veteran's right hip disability.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner. The examiner should provide the following opinions:

(a) Whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed right hip disability existed prior to service?

(b) If so, whether it is clear and unmistakable (i.e., whether it is undebatable) that any diagnosed right hip disability did not increase in severity during service?  If the examiner finds that a right hip disability did undergo an increase in severity he or she should state whether there is clear and unmistakable evidence that the increase was due to the natural progression of the disease.

(c) If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability originated in service or is otherwise related to service, to include due to wear and tear caused by service-related duties?

(d) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right hip disability was aggravated beyond the natural progression of the disease by a service connected disability, to include lumbar spine, left lower extremity radiculopathy, right ankle sprain and left hip disabilities?

The examiner should consider the medical records and lay statements, and a rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. Then, refer the Veteran's claims file to the VA examiner who provided the April 2015 VA bilateral knee disability opinion.  The entire claims file, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled.   The examiner should provide the following opinions:

Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed bilateral knee disability originated in service or is otherwise etiologically related to service, to include due to wear and tear?

The examiner should consider the medical records and lay statements, and a rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

5. Then, schedule the Veteran for an examination by an appropriate examiner to determine the nature and severity of the Veteran's service-connected right ankle disability.  

The examiner should review pertinent documents in the Veteran's claims file and this Remand in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed, and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should conduct range of motion studies for both the right and left ankle, and assess any functional impairment due to such factors as pain and weakness, and express this functional impairment in terms of further loss of motion.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

6. Then, schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.

7. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board, if otherwise in order.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







